DETAILED ACTION
This is a response to Application # 17/308,378 filed on May 5, 2021 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 10 and 11 are rejected under 35 U.S.C. § 112(b); claims 1-10 and 12-18 are rejected under 35 U.S.C. § 102(a)(1); and claims 11, 19, and 20 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed May 5, 2022 fails to comply with 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Specification
A lengthy list of Trademarks and Trade names have been noted in this application at Spec. ¶¶ 11, 30, 35, 37, 79. These terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Claims 1, 13, and 17 include the limitation “wherein the reusable capability component is configured to be reusable by a second web application,” or similar. This appears to merely recite the intended use of the reusable capability component without actually recuing any reuse to occur. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 	

Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 13 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.
	
  
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 10, this claim recites the trademarks and/or tradenames “JavaScript,” “MySQL,” “Python,” “Ruby on Rails,” “Java,” and “. NET.” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a series of programming languages and, accordingly, the identification/description is indefinite.
Additionally, this claim includes within the list “JavaScript, or a scripting language.” This is indefinite because JavaScript is a scripting language. Because “different claim terms are presumed to have different meanings,” it must be presumed that the scope of the claim is intended to cover a front end component that was created using JavaScript but not a scripting language. Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379, 1382 (Fed. Cir. 2008). However, this would be impossible, meaning that the examiner cannot determine the metes and bounds of the present limitation.

Regarding claim 11, this claim recites the trademarks and/or trade names “Google Chrome,” “Mozilla Firefox,” “Microsoft Edge,” “JioBrowser,” “Opera Mini,” “Internet Explorer,” “Opera Mobile,” “Baidu,” and “Safari.” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a series of particular web browsers and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Consolatti et al., US Publication 2004/0216042 (hereinafter Consolatti).

Regarding claim 1, Consolatti discloses a device, comprising “a display device configured to display a page of a first web application rendered by a web browser at runtime of the first web application” (Consolatti ¶¶ 27, 38-39 and Fig. 1) where clients 108, 110, and 112 are shown to have a display (Consolatti ¶ 27, Fig. 1) and the client side web browser displays a JSP web page (i.e., a web application, Consolatti ¶¶ 38-39). Additionally, Consolatti discloses “wherein the page includes a placeholder to indicate a placement for a reusable capability component and a route to load the reusable capability component” (Consolatti ¶¶ 49, 51) where the web page includes custom JSP tags to act as a placeholder for the widget and a link (i.e., a route) to the JavaScript Class definition to load the widget. Further, Consolatti discloses “a processor coupled to the display device.” (Consolatti ¶ 28). Moreover, Consolatti discloses “[the processor] configured to: operate the web browser to load at least a portion of the first web application and render the page of the first web application to be displayed on the display device.” (Consolatti ¶ 42). Likewise, Consolatti discloses “detect a user navigation to the placeholder within the page at the runtime of the first web application” (Consolatti  ¶¶ 44, 58 ) where the JSP widget element is disclosed to be a “a graphical user interface element such as a drop down menu, virtual button, etc.” (Consolatti ¶ 44), which a person of ordinary skill in the art would understand to only operate when a user navigated to the element and perform an operation on it, and giving an example the system detecting a user event prior to invoking the JSP handler. Consolatti also discloses “load, upon the detection of the user navigation, from a server communicatively coupled to the device, a frontend component of the reusable capability component to be rendered by the web browser and placed within the page according to the placement indicated by the placeholder” (Consolatti ¶¶ 44, 58) by invoking (i.e., loading) the widget handler and giving an example of the widget being a front end component that is placed on the page such as a menu. In addition, Consolatti discloses “wherein the reusable capability component comprises the frontend component and a backend component associated with the frontend component to provide data and functions for the frontend component” (Consolatti ¶¶ 43-44) where the component comprises a backend component in the form of a servlet (Consolatti ¶ 43) and a front end component in the form of a menu widget (Consolatti ¶ 44). Furthermore, Consolatti discloses “wherein the frontend component and the backend component of the reusable capability component form an independent web application” (Consolatti ¶ 42) where the components form an independent web application in the form of an custom JSP component. Finally, Consolatti discloses “wherein the reusable capability component is configured to be reusable by a second web application” (Consolatti ¶ 47) where the server provides custom JSP webpages containing widgets for each user, meaning it is reusable by each person that requests the webpage.

Regarding claim 13, it merely recites a method implemented by the system of claim 1. The method comprises executing computer software modules for performing the various functions. Consolatti comprises computer software modules for performing the same functions. Thus, claim 13 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 17, it merely recites a non-transitory computer readable device for performing the method of claim 13. The device comprises merely computer software modules for performing the various functions. Consolatti comprises computer software modules for performing the same functions. Thus, claim 17 is rejected using the same rationale set forth in the above rejection for claim 13.

Regarding claim 2, Consolatti discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Consolatti discloses “wherein the processor is further configured to: operate the web browser to load the second web application and render a second page of the second web application at runtime of the second web application” (Consolatti ¶ 27) where the operations are additionally performed on client devices 110 and 112 (i.e., second instances). Further, Consolatti discloses “wherein the second page of the second web application includes a second placeholder to indicate a second placement within the second page for the reusable capability component and the route to load the reusable capability component” (Consolatti ¶¶ 49, 51) where the web page includes custom JSP tags to act as a placeholder for the widget and a link (i.e., a route) to the JavaScript Class definition to load the widget. Moreover, Consolatti discloses “detect a second user navigation to the second placeholder within the second page at the runtime of the second web application” (Consolatti  ¶¶ 44, 58 ) where the JSP widget element is disclosed to be a “a graphical user interface element such as a drop down menu, virtual button, etc.” (Consolatti ¶ 44), which a person of ordinary skill in the art would understand to only operate when a user navigated to the element and perform an operation on it, and giving an example the system detecting a user event prior to invoking the JSP handler. Finally, Consolatti discloses “load, upon the detection of the second user navigation, the frontend component of the reusable capability component from the server, wherein the frontend component of the reusable capability component is to be rendered by the web browser and placed within the second page according to the second placement indicated by the second placeholder” (Consolatti ¶¶ 44, 58) by invoking (i.e., loading) the widget handler and giving an example of the widget being a front end component that is placed on the page such as a menu.

Regarding claims 3 and 15, Consolatti discloses the limitations contained in parent claims 2 and 14 for the reasons discussed above and below, respectively. In addition, Consolatti discloses “wherein the frontend component of the reusable capability component loaded into the first page of the first web application is a first version of the frontend component of the reusable capability component that is associated with a first version of the backend component of the reusable capability component, and the frontend component of the reusable capability component loaded into the second page of the second web application is a second version of the frontend component of the reusable capability component that is associated with a second version of the backend component of the reusable capability component” (Consolatti ¶ 12 and Fig. 1) where various instances of the widgets are shown to be associated with different backend components. Further, Consolatti discloses “wherein the first version of the frontend component includes at least an element that is not included in the second version of the frontend component, or the first version of the backend component includes at least a data or function that is not included in the second version of the backend component” (Consolatti ¶ 13) where a mixed version (i.e., the second version of the frontend component) “differ[s] from the widget” that it is mixed from, meaning it includes data or functions that are not present in the other widget. 

Regarding claim 4, Consolatti discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, Consolatti discloses “wherein the first version of the frontend component, the second version of the frontend component, the first version of the backend component, and the second version of the backend component are controlled by a configuration file stored in a database on the server, (Consolatti ¶ 51) where the components are controlled by a JavaScript file. Further, Consolatti discloses “the configuration file determines to supply the first version of the frontend component and the first version of the backend component to the first web application based on characteristics of the first web application” (Consolatti ¶ 51) where the custom JavaScript is created based on a determination of specific attributes (i.e., characteristics). 

Regarding claim 5, Consolatti discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Consolatti discloses “wherein the page of the first web application further includes one or more elements rendered within the page, and the one or more elements are different from the placeholder” (Consolatti ¶ 44) where the drop down menu is different than the placeholder, when dropped down.

Regarding claim 6, Consolatti discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, Consolatti discloses “wherein the one or more elements includes at least a tab or a menu item, and the placeholder is activated when the tab or the menu item is selected, and the frontend component of the reusable capability component is loaded and rendered by the web browser and placed within the page according to the placement indicated by the placeholder” (Consolatti ¶ 44) where the drop down menu is a menu item.

Regarding claim 7, Consolatti discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Consolatti discloses “wherein the placeholder is a parent placeholder to indicate the placement of a parent reusable capability component, and the parent placeholder further includes a child placeholder within the parent placeholder, and wherein the child placeholder indicates a placement of a child reusable capability component” (Consolatti ¶ 64) where the list widget placeholder contains child column placeholders indicating the placement of the child column data.

Regarding claim 8, Consolatti discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Consolatti discloses “8. The device of claim 1, wherein the placeholder is a first placeholder to indicate a first placement of a first reusable capability component, and the page further includes a second placeholder to indicate a second placement of a second reusable capability component,  wherein the first placement is different from the second placement” (Consolatti ¶ 14) where multiple widgets may be present on a single web page.

Regarding claim 9, Consolatti discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Consolatti discloses “wherein the placement indicated by the placeholder includes a column, a layer, a frame, or an area occupied by the frontend component” (Consolatti ¶ 64) where the placeholder includes columns.

Regarding claim 10, Consolatti discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Consolatti discloses “wherein the frontend component includes elements created using languages including Hypertext Markup Language (HTML), Extensible Hyper Text Markup Language (XHTML), Dynamic HTML (DHTML), Cascading Style Sheets (CSS), JavaScript, or a scripting language” (Consolatti ¶ 38) where the front end component is created using HTML. Further, Consolatti discloses “wherein the backend component is created using language including Structured Query Language (SQL), MySQL, Hypertext Preprocessor (PHP), Python, Ruby on Rails, Java, or ASP. NET.” (Consolatti ¶ 41) where the back end component is created using Java.

Regarding claim 12, Consolatti discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Consolatti discloses “wherein the device includes a smart phone, a laptop, a tablet, a personal assistant, a monitor, a wearable device, an Internet of Thing (IoT) device, a mobile station, a subscriber station, a desktop, a server, a remote terminal, a wireless terminal, or a user device” (Consolatti ¶ 36) where the device may be a personal assistant in the form of a personal digital assistant.

Regarding claims 14 and 18, Consolatti discloses the limitations contained in parent claims 13 and 17 for the reasons discussed above. In addition, Consolatti discloses “wherein the page and the placeholder within the page of the first web application are a first page and a first placeholder to indicate a first placement” (Consolatti ¶ 9) where a person of ordinary skill in the art understands the tag’s location to be an indication of a placement of the JSP data on the web page. Further, Consolatti discloses “the method further comprises: loading at least a portion of a second web application by the web browser” (Consolatti ¶ 27) where the operations are additionally performed on client devices 110 and 112 (i.e., second instances). Moreover, Consolatti discloses “rendering a second page of the second web application to be displayed on the display device at runtime of the second web application, wherein the second page includes a second placeholder to indicate a second placement for the reusable capability component and the route to load the reusable capability component” (Consolatti ¶¶ 42, 49, 51) by rendering a JSP web page, where the web page includes custom JSP tags to act as a placeholder for the widget and a link (i.e., a route) to the JavaScript Class definition to load the widget. Likewise, Consolatti discloses “detecting a second user navigation to the second placeholder within the second page at the runtime of the second web application” (Consolatti  ¶¶ 44, 58 ) where the JSP widget element is disclosed to be a “a graphical user interface element such as a drop down menu, virtual button, etc.” (Consolatti ¶ 44), which a person of ordinary skill in the art would understand to only operate when a user navigated to the element and perform an operation on it, and giving an example the system detecting a user event prior to invoking the JSP handler. Finally, Consolatti discloses “loading, upon the detection of the second user navigation, the frontend component of the reusable capability component from the server, wherein the frontend component of the reusable capability component is to be rendered by the web browser and placed within the second page according to the second placement indicated by the second placeholder” (Consolatti ¶¶ 44, 58) by invoking (i.e., loading) the widget handler and giving an example of the widget being a front end component that is placed on the page such as a menu.

Regarding claim 16, Consolatti discloses the limitations contained in parent claim 13 for the reasons discussed above. In addition, Consolatti discloses “wherein the page of the first web application further includes one or more elements rendered within the page, and the one or more elements are different from the placeholder” (Consolatti ¶ 44) where the drop down menu is different than the placeholder, when dropped down. Further, Consolatti discloses “wherein the one or more elements includes at least a tab or a menu item, and the placeholder is activated when the tab or the menu item is selected, and the frontend component of the reusable capability component is loaded and rendered by the web browser and placed within the page according to the placement indicated by the placeholder” (Consolatti ¶ 44) where the drop down menu is a menu item.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 11 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Consolatti in view of Meng, US Publication 2015/0026573 (hereinafter Meng).

Regarding claim 11, Consolatti discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Consolatti does not appear to explicitly disclose “wherein the web browser includes Google Chrome, Mozilla Firefox, Microsoft Edge, JioBrowser, Opera Mini, Internet Explorer, Opera Mobile, Baidu, or NetSurf Safari.
However, Meng discloses a web application system “wherein the web browser includes Google Chrome, Mozilla Firefox, Microsoft Edge, JioBrowser, Opera Mini, Internet Explorer, Opera Mobile, Baidu, or NetSurf Safari” (Meng ¶ 211) where the web browser incudes at least Google Chrome, Mozilla Firefox, and Internet Explorer.
Consolatti and Meng are analogous art because they are from the “same field of endeavor,” namely that of web applications. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Consolatti and Meng before him or her to substitute the generic web browser of Consolatti for the specific web browsers of Meng.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Consolatti differs from the claimed invention by including a generic web browser in place of any of the claimed web browsers. Further, Meng teaches that the use of the specified web browsers was well known in the art. One of ordinary skill in the art could have predictably substituted any of the specific web browsers of Meng for the generic web browser of Consolatti because both merely use web browsers in the manner in which they are intended to be used.

Regarding claim 20, Consolatti discloses the limitations contained in parent claim 17 for the reasons discussed above. In addition, Consolatti does not appear to explicitly disclose “wherein the frontend component is loaded from a software as a service (SaaS) server, and the backend component is provided by the SaaS server.”
However, Meng discloses a web application system “wherein the frontend component is loaded from a software as a service (SaaS) server, and the backend component is provided by the SaaS server” (Meng ¶¶ 211, 340) by disclosing that the system may use a SaaS model of delivery for the web application (Meng ¶ 211) and later giving an example of the back and front ends being provided from a server (Meng ¶ 340), making that server a SaaS server.
Consolatti and Meng are analogous art because they are from the “same field of endeavor,” namely that of web applications. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Consolatti and Meng before him or her to modify the server of Consolatti to include the use of a SaaS server of Meng.
The motivation for doing so would have been that “[t]he SaaS model of software delivery is advantageous over the traditional delivery method of software in many aspects, as with the SaaS model, users will not need to download, install or update any software, an application of the newest version becomes instantly available to a user once a web browser visits a certain web address, meanwhile, with the SaaS model, users are able to use web applications through various devices and from various locations, as long as the Internet is connected, at last, the software providers will be able to collect software usage information and charge users accordingly, as the access of web applications is overseen and controlled centrally by the software providers .” (Meng ¶ 211).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Consolatti in view of Reddymakireddy et al., US Publication 2022/0114214 (hereinafter Reddymakireddy).

Regarding claim 19, Consolatti discloses the limitations contained in parent claim 17 for the reasons discussed above. In addition, Consolatti does not appear to explicitly disclose “wherein the frontend component includes one or more micro frontend components, and the backend component includes one or more backend for frontends (BFF) components, or one or more micro service components.”
However, Reddymakireddy discloses a customized web application in the form of a dashboard “wherein the frontend component includes one or more micro frontend components, and the backend component includes one or more backend for frontends (BFF) components, or one or more micro service components.” (Reddymakireddy ¶ 27).
Consolatti and Reddymakireddy are analogous art because they are from the “same field of endeavor,” namely that of customized web applications. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Consolatti and Reddymakireddy before him or her to modify the custom web applications of Consolatti to include the use of micro frontends and backend for frontends components of Reddymakireddy.
The motivation for doing so would have been that one of ordinary skill in the art would understand that the use of backend for frontends design patterns are known to reduce the size of web applications and can simplify the systems.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Chowdary et al., US Publication 2007/0283020, System and method for creating custom portal factories.
Williams et al., US Publication 2010/0031147, System and method for customizing widgets.
Berk et al., US Publication 2017/0109455, System and method for automatically customizing widgets.
Chan et al., US Patent 10,534,851, System and method for providing customized widgets.
Michael Szczepanik; Backend for frontend (BFF) pattern— why do you need to know it?; October 25, 2021; medium.com; Pages 1-11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176